PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/396,308
Filing Date: 30 Dec 2016
Appellant(s): Feng et al.



__________________
C. Douglass Thomas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/28/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/05/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Argument under VII.A.1
	Applicant argues “the combination of Bond, Bratter, and Risnoveanu does not teach or suggest ‘a logistic management server configured to communicate with the electronic monitor of the gaming support appliance of each of the gaming apparatus’ as recited in claim 1”. The crux of the applicant’s argument being that Bond does not teach “an electronic monitor”. Applicant's arguments are not persuasive.
	When examining the claims “an electronic monitor” is being interpreted as any electronic device that can send data and monitor a system. As stated in the Final rejection Bond teaches about “Electronic Gaming Machines” that contain hardware and software that facilitate and monitor gaming. In paragraph [0022] of Bond it states “EGMs that are configured to communicate with and exchange information with a casino management system (CMS) of a casino over a suitable network, such as a private intranet or the Internet. While in operation, the EGMs are configured to monitor for the occurrence of any of a plurality of different floor events and, when one of the plurality of different floor events occurs, transmit an indication of the occurrence of that particular 
	Additionally, Figure 1 depicts communication between EGM’s (appliance with an integrated electronic monitor), A casino management system, application servers (logistic management server), data servers, and mobile devices. The claims do not at any point require direct communication.

Argument under VII.A.2
	Applicant argues “the combination of Bond, Bratter, and Risnoveanu does not teach or suggest “a logistic management server being configured to: receive data from the electronic monitor”. Applicant's arguments are not persuasive.
	“The logistic management server” is represented as “application server 120” as shown I figure 1 of Bond. Additionally, Figure 1 depicts communication between EGM’s (appliance with an integrated electronic monitor), A casino management system, application servers (logistic management server), data servers, and mobile devices. The claims do not at any point require direct communication. So in paragraph [0068] of Bond “the EGMs monitor for the occurrence of floor events. Here, an EGM detects the occurrence of a floor event and transmits the appropriate indication or notification to the CMS over the local casino network. The CMS receives, from the EGM, the indication or notification and relays that indication or notification to the messaging gateway over the local casino network 203” and Paragraph [0033] “The messaging gateway may transmit the remaining desired information to the application server 120 in any suitable manner, such as over any suitable network”. Thus, communication happens between EGM’s direct communication.

Argument under VII.A.3
Applicant argues “the combination of Bond, Bratter, and Risnoveanu does not teach or suggest “determine, based on the data from the electronic monitor, status data for the physical assets maintained by the gaming support appliance or electronically record the status data pertaining to the physical assets maintained by the gaming support appliance”. Applicant's arguments are not persuasive.
Bond teaches “determine, based on the data from the electronic monitor, status data for the physical assets maintained by the gaming support appliance”. Figure 2B, 2C, and 2R depict monitoring “physical assets” used in gambling being “printer paper, currency, and a display”. Additionally, Paragraph [0120] of Bond teaches “Further, the EGM is configured such that a player may operate it while standing or sitting. In various embodiments, the EGM is positioned on a base or stand, or is configured as a pub-style tabletop game (not shown) that a player may operate typically while sitting”. Thus the currency and tickets that are monitored may be part of a tabletop game as described in Bond. 

Argument under VII.A.4
Applicant argues that Bond does not teach “re-supply of physical assets in a gaming support appliance that is used in playing a wager-based game, specifically a the EGM is positioned on a base or stand, or is configured as a pub-style tabletop game (not shown) that a player may operate typically while sitting”. Applicant's arguments are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bond, Bratter, and Risnoveanu all teach about monitoring physical assets.
Applicant argues that Risnoveanu does not teach “the recordation of a plurality of intermediate events between the initiation and completion of the resupply request including at least an indication of time that (ii) the attendant pick up the physical asset being re-supplied to the gaming support appliance needing the re-supply of physical assets”. However, Risnoveanu teaches in paragraph [0124] that the date and time a dealer picks up money for a game table is recorded. As this happens multiple times over the life of a game table it can be considered “re-supplying” physical assets. Additionally, it is noted that Risnoveanu teaches continuously monitoring information just as Bond monitors information whether on physical assets or employees. 

Argument under VII.A.5
	Applicant's arguments are not persuasive. See Final rejection submitted 02/05/2021.

Argument under VII.A.6
In response to applicant's argument that "physical assets that are used to facilitate the wager based game", "the physical assets used to play the table game" and "they physical assets include physical gaming objects used in playing a game of chance" goes beyond an intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. It is further noted that cash used to facilitate “playing a wager based game” does not change the nature of the cash and is just one intended use of the cash. Applicant's arguments are not persuasive.

Argument regarding claims 2 and 3
Applicant argues that Bond does not teach “a user logistic management terminal”. Applicant's arguments are not persuasive. See Final rejection submitted 02/05/2021. Additionally, Bond it is indicated that “the EGM is positioned on a base or stand, or is configured as a pub-style tabletop game (not shown) that a player may operate typically while sitting” and paragraph [0113] teaches “including a player tracking system, as further described below, one input device of the EGM is a card reader [a user logistic management terminal] in communication with the at least one processor of the EGM. The example EGMs 1110a and 1110b illustrated in FIGS. 6A and 6B each include a card reader 1138. The card reader is configured to read a player identification card inserted into the card reader”. Additionally, Figure 1 in Bond shows the communication between all of the different elements located in the casino and Figure 6A depicts a card reader proximate to the gaming support appliance.

Argument regarding claims 6 and 7 
Applicant argues that Bond does not teach “a delivery route”. Applicant’s arguments are not persuasive. Bond Paragraph [0036] when the application server (logistic management server) generates a work item (delivery request) it also provides a location of the delivery request and Paragraphs [0052]-[0053] discusses mapping of the request in the casino; the mapping of the request shows the current location of the attendant and the location of the re-supply request, and map that when a start location and an end location are known a route is present thus a delivery route is sent to the attendant in the form of a start and end position.

Argument regarding claim 11
Applicant’s arguments are not persuasive. When examining the claims “an electronic monitor” is being interpreted as any electronic device that can send data and monitor a system. As stated in the Final rejection Bond teaches about “Electronic Gaming Machines” that contain hardware and software that facilitate and monitor the EGMs are configured to monitor for the occurrence of any of a plurality of different floor events”.  Paragraph [0106] of Bond also teach “the EGM includes one or more input devices… One input device of the EGM is a payment device configured to communicate with the at least one processor of the EGM… a) a bill acceptor into which paper money is inserted to fund the EGM… (c) a coin slot into which coins or tokens are inserted to fund the EGM”. Figure 6A and 6B also depict different additions to and inputs on an EGM. Additionally, see the Final rejection submitted 02/05/2021. 

Argument regarding claim 16
Applicant's arguments are not persuasive. See Final rejection submitted 02/05/2021. Additionally, figure 2R in Bond shows an example of how a record of needing a physical asset is created, and how a successful delivery said physical asset is recorded. 

Argument regarding claim 17
Applicant's arguments that Bratter does not teach “a voucher” are not persuasive. Bratter teaches “generates a digital electronic message that includes a request to resupply the dispenser” in paragraph [0068]. As “a voucher” is a broad term he digital message could be considered the voucher as it contains all of the information needed for an attendant to obtain the specific physical assets being requested to be re-supplied.


Argument regarding claim 21
a delivery route is sent to the attendant in the form of a start and end position.

Argument regarding claims 4-5, 8-10, 12-15, 18-20, and 22-23
Applicant argues that the references don’t teach the claims based upon their dependency upon independent claims and similar arguments to that presented for claim 1. Applicant's arguments are not persuasive. See Final rejection submitted 02/05/2021 and the above arguments

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/WHITNEY POFFENBARGER/Examiner, Art Unit 3627                                                                                                                                                                                                        








Conferees:

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627   


                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.